USDC IN/ND case 2:15-cr-00072-PPS-APR document 2201 filed 08/01/19 page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA               )
                                       )
              V                        )       Cause No. 2:15 CR 72 PPS
                                       )
                                       )
KASH KELLY                             )


             GOVERNMENT’S SENTENCING MEMORANDUM


         Comes now the United States of America, by counsel, Thomas L. Kirsch

II, United States Attorney for the Northern District of Indiana, by Assistant

United States Attorney David J. Nozick, and files the following sentencing

memorandum:

          The defendant was charged by way of Third Superseding Indictment

with one count of Conspiracy to Possess with Intent to Distribute narcotics, in

violation of 21 U.S.C. ' 846.       The defendant pled guilty as charged.    The

Presentence Investigation Report (hereinafter APSR@), determines that the

total offense level is 30. Based on a criminal history category of III, the PSR

states     that   the   guideline   imprisonment    range   is   121-151   months

imprisonment. If this honorable court grants the government’s sealed motion,

the defendant’s total offense level will be 26, calling for a guideline


                                           1
USDC IN/ND case 2:15-cr-00072-PPS-APR document 2201 filed 08/01/19 page 2 of 2


imprisonment range of 57-71 months.

      The government is going to ask that the court sentence the defendant to

a sentence that includes a period of incarceration of 51 months.         The

government believes that this is a fair and just sentence.

      In conclusion, based upon the nature of the defendant’s crimes, the

government’s sealed motion and all the Section 3553(a) factors, the

government respectfully requests that the Court sentence the defendant to a

sentence that includes a term of imprisonment of 51 months.



                                           Respectfully submitted,

                                           THOMAS L. KIRSCH II
                                           UNITED STATES ATTORNEY



                                    By:    _______________________________
                                           David J. Nozick
                                           Assistant United States Attorney




                                       2
